Exhibit 10.18

REVOLVING AND TERM LOAN AGREEMENT

THIS REVOLVING AND TERM LOAN AGREEMENT (the “Agreement”) is made as of
January 31, 2008 among National City Bank, a national banking association (the
“Bank”), with an office at 250 East Maiden Lane, St. Joseph, Michigan 49085,
EXPRESS-1 EXPEDITED SOLUTIONS, INC., a Delaware corporation (“Borrower”), whose
address is 429 Post Road, Buchanan, Michigan 49107, Express 1, Inc., a Michigan
corporation, Express-1 Dedicated, Inc., a Delaware corporation, Concert Group
Logistics, Inc., a Delaware Corporation, and Bounce Logistics, Inc., a Delaware
Corporation (the “Guarantors” or individually a “Guarantor), whose address is
429 Post Road, Buchanan, Michigan 49107.

Borrower and the Guarantors have requested and, subject to the terms and
conditions of this Agreement, the Bank has agreed to make loans (the “Loans” or
individually a “Loan”) available to Borrower on a term basis in the amount of
$3,600,000 and on a revolving basis up to a maximum principal amount of
$11,000,000, or such lesser amount as is available under the borrowing formula
described below.

In consideration of the foregoing and the terms and conditions set forth below,
the Bank the Guarantors and Borrower agree as follows:

DEFINITIONS

As used herein:

The term “Account” means any right to payment for goods sold or leased or for
services rendered which is not evidenced by an Instrument or Chattel Paper,
whether or not it has been earned by performance, and includes, without
limitation, all rights to payment earned or unearned under a charter or other
contract involving the use or hire of a vessel and all rights incident to the
charter or contract.

The Term “Account Debtor” means any Person who, or any of whose property, shall
at the time in question be obligated in respect of all or any part of an Account
or any part thereof and includes, without limitation, co-makers, endorsers,
guarantors, pledgors, hypothecators, mortgagors, and any other Person who
agrees, conditionally or otherwise, to make any loan to, purchase from, or
investment in, any other Account Debtor or otherwise assure Borrower or any
Guarantor against loss on any Account in which Borrower or any Guarantor now has
or hereafter acquires any rights.

The term “Affiliate” means, when used with reference to any Person (the
“subject”), a Person that is in control of, under the control of, or under
common control with, the subject, the term “control” meaning the possession,
directly or indirectly, of the power to direct the management or policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

The term “Applicable Margin” means, for the periods described below:
(i) 1.25% per annum if the ratio of Borrower’s Funded Debt to EBITDA determined
at the end of



--------------------------------------------------------------------------------

the applicable calendar quarter pursuant to Section 5.1A of this Agreement is
less than or equal to 1.24 to 1.00; (ii) 1.50% per annum if the ratio of
Borrower’s Funded Debt to EBITDA determined at the end of the applicable
calendar quarter pursuant to Section 5.1A of this Agreement is more than 1.24 to
1.00 but less than 2.00 to 1.00; and (iii) 1.75% per annum if the ratio of
Borrower’s Funded Debt to EBITDA determined at the end of the applicable
calendar quarter pursuant to Section 5.1A of this Agreement is more than or
equal to 2.00 to 1.00;. The Applicable Margin shall, in each case, be determined
and adjusted quarterly as of the first day of the second month after the end of
each fiscal quarter of Borrower ending after December 31, 2008 (each, an
“Interest Determination Date”), provided, however, that if the quarterly
financial statements required by this Agreement are not delivered within fifteen
business days after the date required under this Agreement, the Applicable
Margin shall increase to the maximum percentage amount set forth above from the
date such financial statements were required to be delivered to the Bank until
received by the Bank. The initial “Applicable Margin” shall be 1.25% for the
Line of Credit Note and 1.50% for the Term Note and shall be effective from the
date of this Agreement until the first Interest Determination Date. Thereafter,
the Applicable Margin shall be effective from each Interest Determination Date
until the next Interest Determination Date (except for any increase occurring as
a result of late delivery of financial statements). The Bank shall determine the
appropriate Applicable Margin promptly upon receipt of the quarter end financial
information and shall promptly notify the Borrower of any change to it. Such
determinations by the Bank shall be conclusive absent manifest error.

The term “Bank Obligations” means, collectively, all Debt to the Bank, whether
incurred directly to the Bank or acquired by it by purchase, pledge, or
otherwise, and whether participated to or from the Bank in whole or in part.

The term “Borrowing Base” has the meaning described in section 1.2 below.

The term “Borrowing Base Report” means a report, certified by the Chief
Financial Officer of Borrower to be true and complete to the best of the
officer’s knowledge and belief, setting forth the Borrowing Base as of the date
on which that report is prepared, and otherwise being in form and detail
satisfactory to Bank.

The term “CGL Asset Purchase Agreement” means the Asset Purchase Agreement among
Borrower, Concert Group Logistics, LLC, Daniel Para, Gerald H. Post, Efrain
Maldonado, John Musolino and the Members party thereto dated January 31, 2008 in
the form previously delivered to the Bank.

The term “Chattel Paper” means a writing or writings (other than a charter or
other contract involving the use or hire of a vessel) which evidence both a
monetary obligation and a security interest in or a lease of specific goods,
and, when a transaction is evidenced both by such a security agreement or lease
and by an Instrument or series of Instruments, the group of writings taken
together constitutes Chattel Paper.

The term “Collateral” means: the properties and rights described in the
Collateral Documents and each and every mortgage, security agreement, pledge,
assignment and other security or collateral agreement which has been, or will
hereafter be, executed by Borrower or any Guarantor to or for the benefit of the
Bank; all items now or hereafter

 

2



--------------------------------------------------------------------------------

deposited in any account of Borrower or any Guarantor with the Bank and all
proceeds of such items (cash or otherwise); and all deposit accounts of Borrower
or Guarantor now or hereafter with the Bank.

The term “Collateral Documents” means the Security Agreements, the Mortgage and
any additional mortgages, security agreements or other security or collateral
document executed by Borrower or any Guarantor to or for the benefit of the
Bank, now or in the future.

The term “Combined Eligible Receivables” means any duly invoiced Account (or any
Account which has not been invoiced, pending “paperwork” delivery, but for which
the applicable “loads” have been completed and delivered with all services
rendered, provided that the total amount of such Accounts shall not exceed
$2,000,000 in the aggregate at any one time) of which Borrower or any Guarantor
is the sole owner and in which Bank has an enforceable and duly perfected first
priority security interest, except any such Account (a) which is not payable in
installments and which shall not have been paid in full within ninety (90) days
after the original due date or the date first invoiced to the Account Debtor,
whichever first elapses, (b) which is payable in installments (i) if it was not
by its terms so payable when first invoiced to the Account Debtor, (ii) if any
installment thereof shall not have been paid in full within sixty (60) days
after its original due date, or (iii) to the extent that any installment thereof
is not payable within ninety (90) days after the date of determination, (c) if
the Account Debtor thereon is then obligated to Borrower or any Guarantor on
other Accounts and if more than fifteen percent (15%), by amount, of all
Accounts on which that Account Debtor is then obligated to Borrower and the
Guarantors are excepted under clauses (a) and (b) above, (d) if the Account
Debtor thereon is then obligated to Borrower or any Guarantor on other Accounts,
to the extent that the aggregate amount of all Accounts upon which that Account
Debtor is then obligated to Borrower and the Guarantors exceeds fifteen percent
(15%) of all Combined Eligible Receivables, (e) if the payment of which by the
Account Debtor is not, or does not remain, unconditional, (f) if and to the
extent that the Account Debtor has asserted a defense or offset of any kind
against the payment thereof, (g) which according to its terms may be paid by the
Account Debtor by an offset of any claim of the Account Debtor or any other
Person against Borrower or any Guarantor, (h) which arises other than from the
providing of transportation services in the ordinary course of Borrower’s
business, (i) if the Account Debtor thereon is an Affiliate, director, officer,
employee, or agent of Borrower or of any Affiliate of Borrower, (j) if the
Account Debtor thereon is insolvent or is the subject of any Proceeding or is,
at the time in question, in default in any way on an existing obligation (except
any obligation classified as an Account) to Borrower, (k) if the Account Debtor
thereon is not a resident of the United States of America or is not subject to
service of legal process in the United States of America or Canada, unless
payment of the Account is assured by an irrevocable letter of credit in form and
substance satisfactory to Bank and issued by a financial institution that is a
resident of the United States of America, is subject to service of legal process
in the United States of America, and is otherwise satisfactory to Bank, or, if
the Account Debtor is a resident of Canada, unless Borrower shall have taken or
caused to be taken all actions from time to time requested by Bank in order to
assure the attachment, enforceability, and perfection of Bank’s security
interest under the law of each province in which the Account Debtor resides, and
shall have furnished to Bank such written evidence (including, without
limitation, one or more opinions of legal counsel rendered to Bank by counselors
authorized to practice law in each such province), in form and substance
satisfactory to Bank, that all such actions have been taken (l) if the Account

 

3



--------------------------------------------------------------------------------

Debtor thereon is resident of any jurisdiction denying creditors access to its
courts in the absence of qualification to transact business therein or the
filing of a so-called “notice of business activities report” or other similar
filing, unless Borrower has taken all action required by the jurisdiction in
question to have access to its courts, (m) which is subject to any law
(including, without limitation, the Assignment of Claims Act of 1940 (31 USC
3272, et seq. and 41 USC 15 et seq.), rule regulation, order, or agreement now
or hereafter in effect which restricts or requires notice of or consent to
assignment, unless all such required notices shall have been given, all such
require consents shall have been obtained, and all other requirements shall have
been complied with in order that Bank shall have the unconditional right to
enforce the Account against the Account Debtor thereon, (n) is subject to any
mortgage, security interest, or other lien securing payment or performance of
any obligation other than the Bank Obligations, (o) which is described in any
financing statement naming any Person other than Bank as the secured party of
record, or (p) the collection of which Bank, in the exercise of its good faith
judgment, determines to have become impaired for any reason.

The term “Debt” means, collectively, all obligations of the Person or Persons in
question, including, without limitation, every such obligation whether owing by
one such Person alone or with one or more other Persons in a joint, several, or
joint and several capacity, whether now owing or hereafter arising, whether
owing absolutely or contingently, whether created by lease, loan, overdraft,
guaranty of payment, or other contract, or by quasi-contract, tort, statute,
other operation of law, or otherwise.

The term “Dividend” means a payment made, liability incurred, or other
consideration given by any Person (other than any stock dividend or stock split
payable solely in capital stock of that Person) for the purchase, acquisition,
redemption or retirement of any capital stock of that entity or as a dividend,
return of capital, or other dividend in respect of that Person’s capital stock.

The term “EBITDA” means, as to any Person, the aggregate of that Person’s Net
Income for the period in question, plus that Person’s interest expense for that
period, plus that Person’s federal, state, and local income tax expense, if any,
for that period, plus that Person’s depreciation and amortization charges for
that period.

The term “Environmental Laws” means the common law and all Federal, state, local
and foreign laws or regulations, codes, orders, decrees, judgments or
injunctions issued, promulgated, approved or entered thereunder now or hereafter
in effect, including, without limitation, the Comprehensive Environmental
Response Compensation and Liability Act, as amended; the Resource, Conservation
and Recovery Act, as amended; the Toxic Substances Control Act, as amended; the
Federal Water Pollution Control Act, as amended; and the Federal Clean Air Act,
as amended, relating to pollution or protection of the environment, including
without limitation, laws relating to: (1) emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals, or industrial, toxic
or hazardous constituents, substances or wastes, including, without limitation,
asbestos (including asbestos fiber and friable asbestos), polychlorinated
biphenyls, urea formaldehyde foam insulation, paint containing lead, petroleum,
(including crude oil or any fraction thereof), or any petroleum product
(collectively referred to as Hazardous Materials”) into the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or sub-surface strata), (ii) the

 

4



--------------------------------------------------------------------------------

manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of Hazardous Materials, and (iii) underground
storage tanks, and related piping, and emissions, discharges, releases or
threatened releases therefrom.

The term “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

The term “GAAP” means generally accepted accounting principles applied in a
manner consistent with those used in preparation of the most recent financial
statements delivered to Bank hereunder.

The term “Guarantys” means the Continuing Guarantys of even date executed by
each of the Guarantors in favor of the Bank.

The term “Instrument” means a negotiable instrument, or a certificated security,
or any other writing which evidences a right to the payment of money and is not
itself a security agreement or lease and is of a type which is in the ordinary
course of business transferred by delivery with any necessary endorsement or
assignment.

The term “Line of Credit Note” means the $11,000,000 Revolving Note of even date
from Borrower to the Bank.

The term “Loan Documents” means this Agreement, the Notes, the Collateral
Documents, the Guarantys and any other documents referred to herein which have
been or are to be executed by Borrower and/or any of the Guarantors with or in
favor of the Bank.

The term “Material,” when used to modify or describe any sum, liability, lien,
indebtedness, violation of law or regulation, or other matter herein, means an
amount (or a liability of Borrower reasonably expected to arise) in excess of
$100,000.

The term “Maturity Date” means June 30, 2009.

The term “Mortgage” means the Future Advance Mortgage of even date from Borrower
and Express 1, Inc. to the Bank.

The term “Mortgaged Premises” means the real property described in the Mortgage.

The term “Most Recent Financial Statements” means the financial statements
included in the Reporting Group’s most recent annual report delivered to the
Bank on or before the date of this Addendum.

The term “Net Income” means net income as determined in accordance with GAAP,
after taxes, if any, and after extraordinary items, but without giving effect to
any gain resulting from any reappraisal or write-up of any asset.

The term “Notes” means the Line of Credit Note and the Term Note.

 

5



--------------------------------------------------------------------------------

The term “Permitted Liens” means:

(i) liens for taxes, assessments or governmental charges, and liens incident to
construction, which are either (a) not delinquent, or (b) are being contested in
good faith by Borrower or any Guarantor by appropriate proceeding, which will
prevent foreclosure of such liens, and against which adequate reserves have been
provided and upon demand by the Bank, with adequate security being posted with
the Bank; the term shall also include easements, restrictions, minor title
irregularities and similar matters which have no adverse effect as a practical
matter upon the ownership and use of the affected property by Borrower or any
Guarantor;

(ii) liens or deposits in connection with workers’ compensation or other
insurance or to secure customs’ duties, public or statutory obligations in lieu
of surety, stay or appeal bonds, or to secure performance of contracts or bids
(other than contracts for the payment of money borrowed), or deposits required
by law or governmental regulations or by any court order, decree, judgment or
rule as condition to the transaction of business or the exercise of any right,
privilege or license; or other liens or deposits of a like nature made in the
ordinary course of business;

(iii) security interests or mortgages granted to the Bank;

(iv) the security interests listed on Schedule A attached hereto, if any;

(v) liens in favor of artisans and possessory liens in favor of bailees; and

(vi) liens securing the purchase price for trucks and trailers acquired by
Borrower or any Guarantor after the date of this Agreement.

The term “Person” means an individual or entity of any kind, including, without
limitation, any association, company, cooperative, corporation, partnership,
trust, governmental body, or any other form or kind of entity.

The term “Plan” means any employee benefit plan subject to Title IV of ERISA
maintained by Borrower or any Guarantor, or any such Plan to which Borrower or
any Guarantor is required to contribute on behalf of any of its employees.

The term “Reportable Event” means a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of ERISA.

 

6



--------------------------------------------------------------------------------

The term “Reporting Group” means (I) Borrower and the Guarantors and all
financial covenant calculations herein shall be determined on a consolidated
basis and in accordance with GAAP, and (II) Borrower and each other Person whose
assets, liabilities, income, cash flow, and shareholders’ equity are, now or in
the future, reported on a combined basis with those of Borrower, in which case
all financial covenant calculations herein shall be determined on a combined
basis and in accordance with GAAP.

The term “Security Agreements” means the Security Agreements of even date from
Borrower and each of the Guarantors to the Bank.

The term “Term Note” means the $3,600,000 Term Note of even date from Borrower
to the Bank.

ARTICLE I

REVOLVING LOAN

1.1 Line of Credit: The Bank is willing to provide to Borrower a line of credit
of up to $11,000,000 (the “Line of Credit”). The Bank will make Loans to
Borrower under the Line of Credit from time to time during the period from the
date of this Agreement through the business day immediately prior to the
Maturity Date in aggregate amounts not to exceed the dollar amounts described in
Section 1.2 below, provided that each advance is made in compliance with all of
the terms and conditions described in Section 1.2 below.

1.2 Line of Credit Advances: From time to time prior to the Maturity Date, the
Bank agrees to lend and relend to Borrower such amounts as Borrower may request
under the Line of Credit, provided that the aggregate outstanding principal
amount of all borrowings made by Borrower shall not at any time exceed an amount
(the “Borrowing Base”) equal to the lesser of: (a) $11,000,000; or (b) 80% of
the then net book value (after deducting any discount or other incentive for
early payment but without deducting any bad debt reserve) of all Combined
Eligible Receivables, all as determined in good faith by the Bank on the Bank’s
receipt of each month-end Borrowing Base Report and at such other times as the
Bank in its sole discretion shall deem advisable, on the basis, in the Bank’s
sole discretion, of the then most recent Borrowing Base Report received by Bank,
or the then most recent field audit (if any) made by the Bank (or one or more
Persons selected by Bank) or any other information obtained by the Bank. All
advances under the Line of Credit shall be evidenced by the Line of Credit Note.
The Line of Credit shall bear interest and be payable in the manner described in
the Line of Credit note. Although the Line of Credit Note shall be expressed to
be payable in the maximum amount of the Line of Credit, Borrower shall be
obligated thereunder to pay only the unpaid balance of amounts advanced to
Borrower together with interest thereon. The Bank’s books and records showing
the amount of such advances shall be prima facie evidence of Borrower’s
indebtedness to the Bank therefore. On the 15th day of each month hereafter
(and, at the request of the Bank, prior to each disbursement of loans by the
Bank under the Line of Credit), Borrower shall, at its expense, furnish to the
Bank a fully completed Borrowing Base Report as of the end of the immediately
preceding month, together with such instruments, title and lien searches,
documents, opinions, appraisals, certificates or certified resolutions as the
Bank and its counsel shall reasonably require to assure the Bank that at the
time of each disbursement Borrower is not in default of this Agreement. Upon the
Bank’s receipt of notice from Borrower of Borrower’s desire for advances under
the Line of Credit, the Bank shall then disburse such

 

7



--------------------------------------------------------------------------------

loans on the same business day as it receives such notice, if such notice is
received by 3:00 p.m. or the next business day if such notice is not received by
3:00 p.m.; provided, that: (i) no Event of Default has occurred which has not
been cured by Borrower or waived in writing by the Bank; (ii) no event has
occurred, which with notice and/or the passage of time, could become an Event of
Default and which has not been cured by Borrower or waived in writing by the
Bank; and (iii) the outstanding balance of the Line of Credit Note does not and
will not, after such advance is disbursed, exceed the Borrowing Base. In the
event that the aggregate outstanding advances under the Line of Credit exceed
the Borrowing Base at any time, Borrower shall immediately make principal
reduction payments to the Bank sufficient to reduce the outstanding balance
under the Line of Credit to less than the amount of the Borrowing Base.
Borrower’s failure to make such reductions within 24 hours after written,
facsimile, oral or other notice is given by the Bank to Borrower of the need for
such reductions, shall constitute an Event of Default by Borrower under this
Agreement. It shall constitute an Event of Default under this Agreement if Bank
shall not receive a Borrowing Base Report upon each request of Bank therefor
and, in any case, within fifteen (15) days after the end of each calendar month.

1.3 Prepayment of Notes. The Notes may be prepaid in whole or in part at the
option of the Borrower at any time, without premium or penalty. In case of
prepayment of less than all of the outstanding principal amount of either Note,
the prepayment will be applied first to accrued, but unpaid interest on the
Note, and then to the principal amounts due on the Note in the inverse order of
maturity.

1.4 Cross-Defaults and Cross-Collateralization. Notwithstanding anything to the
contrary in any instrument or other document executed by Borrower with, or in
favor of, the Bank: (i) occurrence of an Event of Default under this Agreement
shall constitute a default under each of the Bank Obligations and each of the
Loan Documents; and (ii) all of the Collateral shall secure any and all of the
Bank Obligations.

1.5 Extension of Maturity Date. The Maturity Date may be extended from time to
time, at the sole discretion of the Bank, based upon its review of this
Agreement and the Borrower’s financial statements and analysis of such other
information and documents the Bank may deem relevant. The Bank shall have no
obligation or duty to extend the Maturity Date.

1.6 Payments. All payments, including any prepayments, by Borrower on account of
principal, interest or fees, shall be made without set-off or counterclaim to
the Bank at the address specified above in lawful money of the United States of
America and in immediately available funds. If any payment under this Agreement
or any Note becomes due on a day other than a business day, its maturity shall
be extended to the next succeeding business day, and with respect to payments of
principal and interest thereon, shall be payable at the then applicable rate
during such extension.

1.7 At any time Borrower is entitled to an advance under the Line of Credit, the
Bank agrees to issue letters of credit for the account of Borrower in an amount
not in excess of the maximum advance that Borrower would then be entitled to
obtain under the Line of Credit, provided that (a) the aggregate maximum amount
which is drawn and remains unreimbursed under all letters of credit plus the
aggregate maximum available amount which may be drawn under all letters of
credit which are outstanding at any time, including without limitation all

 

8



--------------------------------------------------------------------------------

letters of credit issued for the account of Borrower which are outstanding on
the date of the Line of Credit Note, shall not exceed $500,000, (b) the issuance
of any letter of credit with an expiration date beyond the maturity date of the
Line of Credit Note shall be entirely at the discretion of the Bank, (c) any
letter of credit shall be a standby or commercial letter of credit and the form
of the requested letter of credit shall be satisfactory to the Bank, in the
Bank’s sole discretion, and (d) Borrower shall have executed an application and
reimbursement agreement for any letter of credit in the Bank’s standard form.
While any letter of credit is outstanding, the maximum amount of advances that
may be outstanding under the Line of Credit shall be automatically reduced by
the maximum amount available to be drawn under any and all such letters of
credit plus the aggregate of the amounts which have been drawn and remain
unreimbursed under all letters of credit. Borrower shall pay the Bank a fee for
each letter of credit that is issued, such fee to be agreed upon for each letter
of credit from time to time by the Bank and Borrower, provided, however, that if
such agreement is not reached, the Bank shall be under no obligation to issue
any letter of credit hereunder. No credit shall be given for fees paid due to
early termination of any letter of credit. Borrower shall also pay the Bank’s
standard transaction fees with respect to any transactions occurring on account
of any letter of credit. Each fee shall be payable when the related letter of
credit is issued, and transaction fees shall be payable upon completion of the
transaction as to which they are charged. All fees may be debited by the Bank to
any deposit account of Borrower carried with the Bank without further authority
and, in any event, shall be paid by Borrower within ten (10) days following
billing.

1.8 The Bank agrees, subject to the terms and conditions of this Agreement, to
make available to the Borrower a secured term loan in the amount of $3,600,000
(the “Term Loan”), which shall be evidenced by the Term Note. Principal of and
interest on the Term Loan shall be due and payable in the manner set forth in
the Term Note.

ARTICLE II

CONDITIONS OF BORROWING

Notwithstanding any other terms of this Agreement, the Bank shall not be
required to make any Loan to Borrower under this Agreement unless the following
conditions are met:

2.1 Representations True. The representations and warranties of Borrower and
each Guarantor contained in this Agreement (including, but not limited to, the
representations and warranties contained in Article III below) are true as of
the date of each Loan or advance under this Agreement with the same effect as
though such representations and warranties had been made by Borrower and each
Guarantor at such time.

2.2 No Default. No Event of Default under this Agreement exists nor any event
which, upon the lapse of time or service of notice, or both, would constitute an
Event of Default under this Agreement.

2.3 Counsel Opinion. Simultaneously with the execution of this Agreement, the
Bank shall have received from Borrower’s and the Guarantors’ counsel a
satisfactory legal opinion as to: (a) the due authorization, execution and
delivery by Borrower and each Guarantor of this Agreement and the other Loan
Documents; (b) the due authorization, validity and

 

9



--------------------------------------------------------------------------------

binding effect of the Loans contemplated by this Agreement and of the Loan
Documents to be executed and delivered by Borrower and the Guarantors;
(c) Borrower’s and each Guarantor’s due incorporation and existence; and
(d) such other matters as the Bank and its counsel shall determine. Borrower and
each Guarantor shall also execute and/or deliver to the Bank or its counsel all
documents the Bank may request concerning Borrower’s and the Guarantor’s
corporate status and the authorization of the transactions contemplated herein
(including, but not limited to, state certified copies of Articles of
Incorporation, certified copies of bylaws and authorizing resolutions and
current Certificates of Good Standing.

2.4 Collateral. Borrower and the Guarantors shall have granted to the Bank a
first priority perfected lien and security interest in the Collateral to secure
the Bank Obligations in accordance with the terms of the Collateral Documents.

2.5 Guarantys. The Guarantors shall have guaranteed payment and performance of
the Bank Obligations in accordance with the terms of the Guarantys.

2.6 Additional Collateral Documents. Borrower shall have executed and delivered
to the Bank such additional collateral documents (including, but not limited to,
financing statements) as the Bank may request to evidence the Bank’s liens in
all of the Collateral.

2.7 Title Insurance. Simultaneously with the execution of this Agreement and the
delivery of the Mortgage, the Bank shall have received from Borrower an American
Land Title Association Policy, with only such exceptions as are acceptable to
the Bank, insuring title to the Mortgaged Premises with such terms as shall be
reasonably satisfactory to the Bank and with the amount of insurance protecting
the Mortgage to be reasonably satisfactory to the Bank. The title insurance
company shall also be one reasonably acceptable to the Bank.

2.8 Survey. The Bank shall have received a survey from a surveyor or engineer
licensed in the State of Michigan covering the Mortgaged Premises and showing no
encroachments and otherwise in form reasonably satisfactory to the Bank.

2.9 Documents Satisfactory. All proceedings taken in connection with the
transactions contemplated by this Agreement and all instruments, authorizations
and other related documents, shall be satisfactory in form and substance to the
Bank and its counsel and the Bank shall have received copies of all documents as
it may reasonably require.

2.10 Out-of-Pocket Costs. Prior to or simultaneously with the execution of this
Agreement, and in addition to any other payments due the Bank under this
Agreement, Borrower and the Guarantors shall have paid to the Bank all of the
Bank’s out-of-pocket costs not to exceed $8,000 (including, but not limited to,
reasonable attorneys’ fees and title insurance, survey and appraisal costs),
arising in connection with the preparation, negotiation, execution, delivery,
closing and post-closing matters under this Agreement, the Loans contemplated
under this Agreement and documents provided for or to be delivered in connection
with this Agreement.

 

10



--------------------------------------------------------------------------------

2.11 Use of Proceeds. The proceeds of each Loan shall be used exclusively by
Borrower for working capital purposes and the acquisition of the assets of
Concert Group Logistics, LLC in accordance with the terms of the CGL Asset
Purchase Agreement.

2.12 Waiver of Conditions. The Bank may, in its sole discretion, waive any
conditions to any Loan or advance contained in this Article II, but no such
waiver shall be implied or otherwise found to exist, unless it is in writing and
executed by an authorized officer of the Bank.

2.13 Closing of Acquisition. The acquisition by Borrower of certain assets has
been consummated in accordance with the terms of the CGL Asset Purchase
Agreement and Borrower (or Concert Group Logistics, Inc., as assignee) owns good
and marketable title to the assets to be transferred to the “Buyer” under such
Asset Purchase Agreement, free and clear of all liens, security interests, other
interests and claims of any nature, except the liens of the Bank contemplated by
the Loan Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Bank to accept the Notes and to make Loans as provided in
this Agreement, each of Borrower and each Guarantor represents and warrants to
the Bank, upon which warranties and representations the Bank has and will rely,
as follows:

3.1 Corporate Existence and Power. (a) Borrower and each Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware (or Michigan as to Express 1, Inc.) (b) each of
Borrower and each Guarantor has the corporate power and authority to own its
properties and assets and to carry out its businesses as now being conducted and
is qualified to do business in every jurisdiction wherein the failure to qualify
would have a Material adverse effect on it, (c) Borrower and each Guarantor has
the corporate power and authority to execute and perform this Agreement, to
borrow money in accordance with its terms, to execute and deliver the Loan
Documents and other documents contemplated hereby, to grant to the Bank
mortgages and security interests in the Collateral as hereby contemplated and to
do any and all other things required of it hereunder, and (d) this Agreement and
the other documents contemplated hereby, when executed on behalf of Borrower and
each Guarantor by its duly authorized officers, will be valid and binding
obligations of Borrower and the Guarantors, as applicable, legally enforceable
in accordance with their terms, except as enforceability may be limited by
bankruptcy laws, insolvency laws, or other laws affecting creditor’s rights
generally.

3.2 Authorization, Approvals, Etc. The execution, delivery and performance of
this Agreement, the borrowings hereunder and the execution and delivery of the
Loan Documents and other documents contemplated hereby by Borrower and each
Guarantor (a) have been duly authorized by the requisite corporate action,
(b) do not require registration with or consent or approval of, or other action
by any Federal, State or other governmental authority or regulatory body,
(c) will not violate any provision of law, any order of any court or other
agency of government, the Articles of Incorporation or Bylaws of Borrower or any
Guarantor, any

 

11



--------------------------------------------------------------------------------

provision of any indenture, agreement or other instrument to which Borrower or
any Guarantor is a party, or by which either of them or any of their properties
or assets are bound, (d) will not be in conflict with, result in a breach of or
constitute (with or without due notice and/or passage of time) a default under
any such indenture, agreement or other instrument, and (e) will not result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of Borrower or any Guarantor
other than in favor of the Bank and as contemplated hereby.

3.3 Financial Statements. The balance sheet of the Reporting Group (on a
consolidated basis) and the statements of profit and loss and surplus of the
Reporting Group (on a consolidated basis) previously furnished to the Bank are
correct, complete and fairly represent the financial condition of the Reporting
Group (on a consolidated basis) as of the relevant dates and the results of its
operations for the fiscal periods ended on such dates, and disclose all known
material liabilities of the Reporting Group (on a consolidated basis). Since the
latest of such dates, there has been no material adverse change in ,the property
or business operations of the Reporting Group (on a consolidated basis).

3.4 Liens. Borrower and each Guarantor has good and marketable title to all of
its assets free and clear of all liens except Permitted Liens.

3.5 Taxes. Except as expressly disclosed in the financial statements referred to
in Section 3.3 above, neither Borrower nor any Guarantor has any outstanding
unpaid tax liabilities (except for taxes which are currently accruing from its
current operations and ownership of property, and which are not delinquent), and
no tax deficiencies have been proposed or assessed against Borrower or any
Guarantor. There have been no audits of Borrower’s or any Guarantor’s federal,
state or local tax returns, which have resulted in or are likely to result in
the assessment of any Material tax liability against Borrower or any Guarantor
and all taxes shown by any returns have been paid.

3.6 Absence of Material Litigation. Neither Borrower nor any Guarantor is a
party to any litigation or administrative proceeding, nor so far as is known by
Borrower or any Guarantor, is any litigation or administrative proceeding
threatened against Borrower or any Guarantor, which in either case would, if
adversely determined, cause any Material adverse change in its properties, the
conduct of its business, or its financial condition.

3.7 Environmental Matters.

A. Each of Borrower and each Guarantor has obtained all permits, licenses and
other authorizations relating to or used in connection with the ownership and
operation of its businesses and properties that are required under all
applicable Environmental Laws and is in compliance with all material terms and
conditions of such required permits and authorizations.

B. Each of Borrower and each Guarantor is in material compliance with all
applicable Environmental Laws, including, without limitation, all limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in such Environmental Laws.

 

12



--------------------------------------------------------------------------------

C. There is no civil, criminal or administrative action, suit, demand, claim,
hearing, notice of violation or deficiency, investigation, proceeding, notice or
demand letter pending or, to the knowledge of Borrower or any Guarantor,
threatened against Borrower or any Guarantor under any Environmental Laws which
could result in a Material fine, penalty or other cost or expense.

D. There are no past or present events, conditions, circumstances, activities,
practices, incidents, actions or plans which may interfere with or prevent
compliance by Borrower or any Guarantor with any Environmental Laws, or which
may give rise to any common law or legal liability, including, without
limitation, liability under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or similar state,
local or foreign laws, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing or notice of violation, study or investigation, based
on or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling, or the emission, discharge, release or
threatened release into the environment, of any Hazardous Materials which could
reasonably be expected to result in a Material fine, penalty or other cost or
expense.

E. No real property ever owned, operated, used or controlled by Borrower or any
Guarantor is listed or proposed for listing on the National Priorities List or
he Comprehensive Environmental Response, Compensation, and Liability Information
System, both promulgated under CERCLA, or on any comparable state or local list,
and neither Borrower nor any Guarantor has received any notification of
potential or actual liability or request for information under CERCLA or any
comparable state or local law.

F. Except in compliance with the Environmental Laws, (i) no real property ever
owned, operated, used or controlled by Borrower or any Guarantor has been used
for the handling, processing, generation, treatment, storage or disposal of any
Hazardous Materials, and no underground storage tanks or other underground
storage receptacle, or related piping, is located on such properties; (ii) there
have been no releases (i.e., any emitting, emptying, discharging, injecting,
escaping, leaching, disposing or dumping) of Hazardous Materials by Borrower or
any Guarantor or any of their predecessors in interest at, on, under, from or
into any of the real property owned, operated or controlled by Borrower or any
Guarantor; and (iii) there are no polychlorinated biphenyls or asbestos located
in, at, on or under any facility or real property owned, operated or controlled
b Borrower or any Guarantor in such amounts, conditions or concentrations that
could reasonably be expected to require removal or remedial or corrective
action, or to result in liability under the Environmental Laws. To Borrower’s
and each Guarantor’s knowledge, there have been no releases as defined in clause
(ii) above at, on, under, from or into any real property in the vicinity of any
real property owned, operated or controlled by Borrower or any Guarantor.

3.8 Corporate Name. Borrower’s and each Guarantor’s corporate names are exactly
as set forth on the signature page of this Agreement and neither Borrower nor
any Guarantor has changed its corporate name since its incorporation (except for
the Borrower’s change of its name pursuant to a Certificate of Amendment to the
Borrower’s Articles of Incorporation dated May 31,2006.

 

13



--------------------------------------------------------------------------------

3.9 Financing Statements. No financing statements, liens, mortgages or security
agreements covering any of the Collateral or proceeds of the Collateral are on
file in any public office except financing statements with the Bank listed as
secured party and financing statements evidencing Permitted Liens.

3.10 Records. The records concerning all of the Collateral are kept at the
Borrower’s office in Buchanan, Michigan, and such records shall not be removed
from such office, without the prior written consent of the Bank.

3.11 ERISA. To Borrower’s and each Guarantor’s knowledge, Borrower and each
Guarantor is in compliance with ERISA and no Reportable Event under ERISA has
occurred with respect to any Plan.

3.12 Governmental Requirements and Permits. Borrower and each Guarantor is in
compliance with all known applicable requirements of all governmental
authorities (federal, state and local), including without limitation, the filing
of tax returns and reports. Borrower and each Guarantor possesses such
franchises, licenses, permits, patents, copyrights, trademarks and consents of
appropriate governmental bodies as are necessary or useful to own its property
and to carry on its ordinary course of business.

3.13 Subsidiaries. Neither Borrower nor any Guarantor owns more than five
percent (5%) of the outstanding capital stock or other ownership interests of
any Person, except that: (i) Borrower owns both beneficially and of record all
of the outstanding capital stock of each Guarantor; and (ii) Borrower owns
certain other corporations (the “Other Subsidiaries”) which do not own any
substantial assets or conduct any business. Borrower agrees that no assets will
be acquired by the Other Subsidiaries and the Other Subsidiaries will not
conduct any business operations without the prior written consent of the Bank.

ARTICLE IV

NEGATIVE COVENANTS

While any of the Bank Obligations remain unpaid, neither Borrower nor any
Guarantor shall, without the prior written consent of the Bank:

4.1 Restriction on Liens. Create or permit to be created or allow to exist any
mortgage, pledge, encumbrance or other lien upon or security interest in any
property or assets now owned or acquired in the future by it, except Permitted
Liens.

4.2 Restriction on Indebtedness. Create, incur, assume or have outstanding any
indebtedness except:

(a) the Bank Obligations;

(b) indebtedness incurred in the ordinary course of its business for necessary
materials, supplies, etc., none of which shall be more than sixty (60)

 

14



--------------------------------------------------------------------------------

days past due in accordance with written invoice or contract of sale terms
(except to the extent and so long as, in connection with disputed indebtedness,
the same is being contested in good faith by appropriate proceedings in such
manner as not to cause any Material adverse effect on its financial condition);

(c) other indebtedness (not including current indebtedness as described in the
foregoing paragraph (b) hereof) which was outstanding as of the date of this
Agreement and consented to in writing by the Bank;

(d) indebtedness for Permitted Liens; and

(e) indebtedness for the acquisition of the assets of Concert Group Logistics,
LLC in accordance with the term of the CGL Asset Purchase Agreement.

4.3 Mergers, Consolidations; Disposition of Assets. Merge with or into or enter
into a share exchange with any other corporation or entity, nor sell, lease,
transfer or otherwise dispose of all or any material part of its property,
assets or business (other than sales of inventory made in the ordinary course of
business).

4.4 Sub-Section 4.4 has been intentionally omitted.

4.5 Dividends. Suffer or permit any member of the Reporting Group to make or
commit itself to make any Dividend, except for Dividends from a Guarantor to
Borrower.

4.6 Investments. Make any loans or advances to, or investments in, other
Persons, except (i) investments in bank certificates of deposit and savings
accounts; (ii) investments in obligations of the United States;
(iii) investments in prime commercial paper maturing within ninety (90) days of
the date of acquisition by Borrower; and (iv) advances to drivers and stations
in the ordinary course of business and advances for necessary travel and
entertainment expenses to its officers, directors and employees in the ordinary
course of business.

4.7 Contingent Liabilities. Guarantee or become a surety or otherwise
contingently liable for any obligations of others, except pursuant to the
deposit and collection of checks and similar items in the ordinary course of its
business and except for guarantees of driver’s obligations in an aggregate
amount not exceeding $250,000 outstanding at any one time.

4.8 Operations and Business. Cease its operations or change the nature of its
business.

4.9 Margin Stock. Apply any of the proceeds of the Notes to the purchase or
carrying of any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System, or any regulations, interpretations
or rulings thereunder.

4.10 Acquire Assets. Acquire all or a substantial part of the assets or
ownership interests of any Person, except for the acquisition of the assets of
Concert Group Logistics, LLC in accordance with the terms of the CGL Asset
Purchase Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

While any of the Bank Obligations remain unpaid, the Borrower and each Guarantor
shall, unless waived in writing by the Bank:

5.1 Financial Status.

A. Funded Debt to EBITDA. Cause, at the end of each “Funded Debt to EBITDA
Measurement Period”, the ratio of the Reporting Group’s Funded Debt, as of the
end of such period, to the aggregate of the Reporting Group’s Net Income for
that period, plus the Reporting Group’s interest expense for that period, plus
the Reporting Group’s federal, state, and local income tax expense, if any, for
that period, plus the Reporting Group’s depreciation and amortization charges
for that period, not to exceed: 2.25 to 1.0 until December 31, 2009; and 2.00 to
1.00 at all times thereafter. Each “Funded Debt to EBITDA Measurement Period”
shall be a period of four (4) consecutive quarter-annual fiscal periods of
Borrower ending on the last day of the fourth such period, beginning June 30,
2008.

B. Fixed Charge Coverage. Cause, at the end of each Fixed Charge Coverage
Measurement Period, the ratio of the aggregate of the Reporting Group’s Net
Income for that period, plus the Reporting Group’s interest expense for that
period, plus the Reporting Group’s federal, state, and local income tax
payments, if any, for that period, plus the Reporting Group’s depreciation and
amortization charges for that period, to the aggregate of, the Reporting Group’s
interest expense for the period in question, plus the Reporting Group’s federal,
state and local income tax expense, if any, for that period, plus the Reporting
Group’s current maturities of Long Term Debt as of the end of that period, plus
all Dividends paid by members of the Reporting Group during that period, plus
the Reporting Group’s aggregate investments (net after trade-ins, sales or
liquidations, if any) in fixed or capital assets and leasehold improvements
during that period which were not financed to be not less than 1.50 to 1.00.
Each “Fixed Charge Coverage Measurement Period” shall be a period of four
(4) consecutive quarter-annual fiscal periods of Borrower ending on the last day
of the fourth such period, beginning June 30,2008.

5.2 Insurance. Maintain adequate fire and extended coverage and liability
insurance covering all of its present and future real and personal property,
furniture, fixtures, parts, accessories, machinery, inventory, and vehicles,
with lender’s loss payable and mortgage clauses in favor of the Bank (except
that the Bank will not be a loss payee on any insurance covering trucks or
trailers), protecting the Bank’s interest, if any, as such interest may appear,
together with such policies of business interruption insurance and liability
insurance as the Bank may reasonably request and insurance pursuant to all
applicable worker’s compensation laws. Such insurance shall be in such form
(including a long form lender loss payable endorsement in favor of the Bank),
with such companies, and in such amounts, with such deductible and insuring and
coverage agreements as shall be reasonably acceptable to the Bank, insuring
against liability for damage to persons or property, and shall provide for
thirty (30) days prior written notice to the Bank of non-renewal, cancellation
or material alteration. Borrower and each Guarantor will provide the Bank with
the original policies of insurance for all such coverages, or true copies of the
policies, on the date of this Agreement, showing that

 

16



--------------------------------------------------------------------------------

the Bank’s interest has properly been endorsed on the applicable policy. The
Bank may, in its sole discretion, on thirty (30) days written notice to Borrower
or any Guarantor, require the Borrower or the Guarantor to obtain additional but
not different insurance coverages as the Bank may reasonably request should the
assets of Borrower or any Guarantor materially increase. Upon the occurrence of
any casualty (or series of casualties within any thirty (30) day period),
pursuant to which the Bank receives insurance proceeds in an aggregate amount
less than $100,000, such insurance proceeds shall be disbursed by the Bank to
Borrower; provided that no Event of Default, or any event which with notice
and/or the passage of time, could become an Event of Default, has occurred and
the Bank receives proof from Borrower in a form reasonably satisfactory to the
Bank that such insurance proceeds will be utilized by Borrower to acquire
tangible property which will be subject to the proceeds will be utilized by
Borrower to acquire tangible property which will be subject to the first
priority security interest or mortgage lien of the Bank. Upon the occurrence of
a casualty (or series of casualties within any thirty (30) day period), pursuant
to which the Bank receives insurance proceeds in an aggregate amount in excess
of $100,000, the Bank shall notify Borrower of its receipt of such insurance
proceeds and for a period of thirty (30) days after the date of such notice,
Borrower may submit to the Bank a proposal for the use of such insurance
proceeds. Upon expiration of such thirty (30) day period, the Bank shall
disburse all of such insurance proceeds to Borrower and/or to payment of the
Bank Obligations, as the Bank shall determine in its discretion.

5.3 Corporate Existence; Payment of Taxes and Other Liabilities. Maintain its
corporate existence and all Material permits, licenses, copyrights, patents,
trademarks, franchises and consents of governmental bodies as are necessary or
useful to own its property and carry on its ordinary course of business and pay
all Material taxes, assessments and other governmental charges against it or its
property, before the same become delinquent and before penalties accrue on such
debts and obligations, except to the extent and so long as the same are being
contested in good faith by appropriate proceedings in such manner as not to
cause any material adverse effect upon its financial condition, with adequate
reserves provided for such payments, and, upon demand by the Bank, posting with
the Bank of adequate security to protect the Bank.

5.4 Accounting Records; Reports. Maintain a standard and modem system of
accounting in accordance with GAAP, and furnish to the Bank:

(a) Within fifteen (15) days after the end of each month, as of the last day of
the preceding month, aging and summary reports of Borrower’s and each
Guarantor’s accounts receivable and payables in such form and detail as the Bank
may request and a Borrowing Base Report;

(b) Within forty five (45) days after the end of each quarter of each fiscal
year of Borrower, a balance sheet of the Reporting Group as of the close of each
such quarter and of the comparable quarter in the preceding fiscal year, and
statements of income and surplus of the Reporting Group for each such quarter
and for that part of the fiscal year ending with each such quarter and for the
corresponding period of the preceding fiscal year, all in reasonable detail and
certified as true and correct (subject to audit and normal year-end adjustments)
by the chief financial officer of the Borrower;

 

17



--------------------------------------------------------------------------------

(c) As soon as is available and in any event within one hundred twenty
(120) days after the close of each fiscal year of the Reporting Group, a copy of
the audit report for such year and accompanying financial statements of the
Reporting Group, as prepared by independent certified public accountants of
recognized standing selected by the Borrower and reasonably acceptable to the
Bank, which reports shall be accompanied by an unqualified opinion of such
accountants, in form satisfactory to the Bank, to the effect that the financial
statements fairly present the financial condition of the Reporting Group and the
results of its operations as of the relevant dates, and each such financial
statement shall be accompanied by a copy of any management report, letter, or
similar writing furnished to any member of the Reporting Group by those
accountants and a certification by the public accountants that there exists no
Event of Default or other action, condition or event which, with the giving of
notice or lapse of time or both, would constitute an Event of Default under this
Agreement, or if such condition does exist, stating the nature thereof and the
action, if any, the Borrower is taking to correct such condition;

(d)(i) as soon as possible and in any event within thirty (30) days after
Borrower or any Guarantor knows that any Reportable Event with respect to any
Plan has occurred, a statement by the chief financial officer of Borrower or any
Guarantor setting forth details as to such Reportable Event and the action which
Borrower or the Guarantor proposes to take with respect to the Reportable Event,
together with a copy of the notice of such Reportable Event given to the Pension
Benefit Guaranty Corporation (“PBGC”) if required by law, (ii) promptly after
filing with the United States Secretary of Labor or the PBGC, copies of each
annual report with respect to each Plan administered by Borrower or any
Guarantor, if required by law, and (iii) promptly after receipt, a copy of any
notices Borrower or any Guarantor may receive from the PBGC or the Internal
Revenue Service with respect to any Plan administered by Borrower; provided,
however, this subpart (g)(iii) shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service;

(e) Within two (2) business days after filing, all Form 10K, Form 10Q, Form 8K
and other reports filed with the Securities and Exchange Commission, unless the
same are available to the Bank on either an SEC website or the Borrower’s
website.

(f) All other reports, documents and information that the Bank may reasonably
request.

(g) prompt notice of: the occurrence of any Event of Default or any event, which
with notice and/or the passage of time would constitute an Event of Default
hereunder; any Material casualty to any of its assets; any material change in
any pending litigation; and any change in the name, place of business, chief
executive office, state of incorporation or Articles of Incorporation of
Borrower or any Guarantor.

 

18



--------------------------------------------------------------------------------

5.5 Inspections. Permit representatives of the Bank to visit and inspect any of
its properties and premises and examine, copy (by electronic or other means) and
abstract any of its books and accounting and Collateral records at any
reasonable time, during business hours, and as often as may be reasonably
desired. After occurrence of an Event of Default which has not been cured or
waived in writing by the Bank, Each of Borrower and each Guarantor hereby
authorizes the Bank to undertake or to have third parties undertake on its
behalf environmental investigations regarding it and its properties and
activities including research into the previous ownership and uses of any real
or personal property owned, lease or used by it (the “Properties”) for the
purpose of attempting to determine whether it has violated any Environmental
Laws and whether any Hazardous Materials have been used or disposed of on the
Properties or elsewhere. Such investigations may be performed at any time before
or after Loans are made to Borrower and Borrower and each Guarantor will permit
the Bank and persons acting on its behalf to have access to Borrower’s and each
Guarantor’s facilities and records for the purpose of conducting such
investigations. The cost of all such investigations shall be immediately paid by
Borrower and each Guarantor to the Bank, shall be secured by the Collateral, and
shall bear interest at the same rate as the Line of Credit until paid.

5.6 Litigation. Promptly furnish the Bank, in writing, the details of all
litigation, legal or administrative proceedings, or other actions of any nature
adversely affecting it, including, without limitation, any notices of violation,
citation, commencement of administrative proceeding or similar notice under any
applicable Environmental Laws commenced after the date hereof, in which more
than a Material amount is at issue, unless the same is fully covered by
insurance. As to such proceedings which are not covered by insurance, furnish to
the Bank a full statement from the Borrower’s or each Guarantor’s counsel, in
such detail as the Bank may reasonably request, as to the status and progress of
such proceedings and the likely outcome. Upon the request of the Bank, Borrower
and each Guarantor will submit to the Bank the opinion of their counsel as to
the merits of all such proceedings.

5.7 Audits. Permit the Bank to conduct on-site audits of its business operations
(including accounts receivable and payable audits) at any time during normal
business hours.

5.8 Guarantor’s Stock. Cause Borrower to own all of the issued and outstanding
capital stock of each Guarantor.

5.9 Maintain Properties. Maintain, preserve and keep its buildings and
properties and every part thereof in good repair, working order and condition
and from time to time make all necessary and proper repairs, renewals,
replacements, additions, betterments, and improvements thereto, so that at all
times the efficiency thereof shall be fully preserved and maintained.

5.10 Compliance With Laws. Comply with all Material applicable federal, state
and local laws, ordinances, rules and regulations, (including, but not limited
to, all Environmental Laws, all applicable federal, state and local laws,
ordinances, rules and regulations concerning wage payments, minimum wages,
overtime laws and payment of withholding taxes, all applicable securities laws,
rules and regulations, and all requirements of ERISA), obtain and

 

19



--------------------------------------------------------------------------------

keep in effect all Material permits, authorizations, and consents necessary to
conduct its current and future business operations, and deliver to the Bank such
reports and information in form satisfactory to the Bank as the Bank may request
from time to time to establish compliance with such laws and permit
requirements.

5.11 Compliance With Loan Documents. Comply with all of the terms and conditions
of the Loan Documents applicable to it.

5.12 Compliance with Environmental Laws. (i) Comply with any and all applicable
Environmental Laws, (ii) not release, store, treat, handle, generate, discharge
or dispose of any Hazardous Materials on, under or from the Collateral or any of
its facilities (the “Facilities”) in violation of or in a manner that could be
expected to result in any Material liability under any applicable Environmental
Laws, and (iii) take all necessary steps to initiate and expeditiously complete
all remedial, corrective and other action to eliminate any such effect. In the
event Borrower or any Guarantor fails to comply with the covenants in the
preceding sentence, the Bank may, in addition to any other remedies set forth
herein, as agent for and at Borrower’s and each Guarantor’s sole cost and
expense, cause any necessary remediation, removal, response or corrective action
relating to Hazardous Materials to be taken and Borrower and each Guarantor
shall provide to the Bank and its agents and employees access to the Facilities
for such purpose. Any costs or expenses incurred by the Bank for such purposes
shall be immediately due and payable by Borrower and each Guarantor, shall be
secured by the Collateral, and shall bear interest at the same rate as the Line
of Credit until paid. At the Bank’s request after occurrence of an Event of
Default which has not been cured or waived in writing by the Bank, Borrower and
each Guarantor shall undertake environmental audits of the Facilities, to be
conducted by an environmental consulting firm acceptable to the Bank; provided
that the environmental audits and investigations described in Section 5.5 and
this Section 5.12 shall not, in the aggregate, exceed one (1) in any 12 month
period. To the extent that any environmental audit identifies conditions which
violate, or could be expected to give rise to liability or obligations under
Environmental Laws, Borrower and each Guarantor agree to take all steps
reasonably necessary to correct any such violation or abate conditions giving
rise to such obligations or liability in a manner which complies with the
Environmental Laws and mitigates associated health and environmental risks. Each
of Borrower and each Guarantor shall indemnify and hold the Bank harmless from
and against all loss, cost, damage (including, without limitation, consequential
damages) or expense (including, without limitation, attorneys’ fees and
disbursements) that the Bank may sustain by reason of the assertion against the
Bank by any party of any claim relating to such Hazardous Materials on, under or
from the Facilities or actions taken with respect thereto as authorized
hereunder. The foregoing indemnification shall survive repayment of all of the
Bank Obligations and any release or assignment of the Loan Documents.

5.13 Maintain Deposit Accounts. Maintain its primary deposit accounts with the
Bank.

 

20



--------------------------------------------------------------------------------

ARTICLE VI

DEFAULTS

If any one or more of the following events (“Events of Default”) shall occur,
then the obligation of the Bank to accept the Notes or to make any Loan under
this Agreement shall, at the option of the Bank, immediately terminate, and the
unpaid principal balance of, and accrued interest on, and all costs and charges
on all Bank Obligations shall be immediately due and payable, without further
notice of any kind, notwithstanding anything contained to the contrary in this
Agreement, any of the other Loan Documents or any other document:

6.1 Default in Payment of Liabilities. Borrower fails to make a payment when due
and as due on the Line of Credit or the Term Note or Borrower or any Guarantor
fails to make a payment when due and as due on any other Bank Obligations, for
five (5) business days after the same is due.

6.2 Violation of Line of Credit Limit. The outstanding balance of the Line of
Credit Note exceeds the Borrowing Base for twenty-four (24) hours after notice
(as described in Section 1.2 above) of such default has been given to Borrower
by the Bank.

6.3 Representations or Statements False. Any representation or warranty made by
Borrower or any Guarantor in this Agreement or any certificate delivered
pursuant to this Agreement, or any financial statement delivered to the Bank
shall prove to have been false in any material respect as of the time when made
or given.

6.4 Default on Other Debt. Borrower or any Guarantor shall fail to pay all or
any part of the principal or interest on any Material indebtedness of or assumed
by it as and when due and payable, whether at maturity, by acceleration or
otherwise, and such default shall not be cured within the period or period of
grace, if any, specified in the document(s) evidencing such indebtedness, except
to the extent and so long as the same are being contested in good faith by
appropriate proceedings in such manner as not to cause any material adverse
effect upon Borrower’s financial condition, with adequate reserves provided for
such payments, and upon demand by the Bank, posting with the Bank of adequate
security to protect the Bank.

6.5 Judgments. A judgment shall have been entered against Borrower or any
Guarantor which, together with all other outstanding judgments entered against
Borrower or any Guarantor, is in a Material amount, and shall remain outstanding
and unsatisfied, unbonded or unstayed for twenty (20) days after the date of
entry of such judgment.

6.6 Bankruptcy; Insolvency. Borrower or any Guarantor shall: (a) become
insolvent; or (b) be unable, or admit in writing, its inability to pay debts as
they generally mature; or (c) make a general assignment for the benefit of
creditors or to an agent authorized to liquidate any substantial amount of its
property; or (d) be declared bankrupt through the issuance of an order for
relief; or (e) file a petition in bankruptcy, or for reorganization, or to
effect a plan or other arrangement with creditors; or (f) have any bankruptcy
petition filed against it which is not dismissed within thirty (30) days after
filing; or (g) file an answer to a creditor’s petition (admitting the material
allegations thereof) in bankruptcy or for

 

21



--------------------------------------------------------------------------------

reorganization or to effect a plan or other arrangement with creditors; or
(h) apply to a court for the appointment of a receiver, trustee or custodian for
any of its assets; or (i) have a receiver, trustee or custodian appointed for
any of its assets (with or without its consent) and such entity shall not be
discharged within thirty (30) days after his or her appointment.

6.7 Reportable Event. If any Reportable Event, which the Bank determines in good
faith constitutes grounds for the termination of any Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer any Plan, shall have occurred and be continuing thirty (30) days
after written notice of such determination shall have been given to Borrower, or
any Plan shall be terminated within the meaning of Title IV of ERISA, or a
trustee shall be appointed by the appropriate United States District Court to
administer any Plan, or the PBGC shall institute proceedings to terminate any
Plan or to appoint a trustee to administer any Plan, and in case of any event
described in the preceding provisions of this Section 6.8, the aggregate amount
of such entity’s liability to the PBGC under Sections 4062, 4063 and 4064 of
ERISA shall exceed a Material amount and such liability is not covered, for the
benefit of Borrower and any Guarantor, by insurance.

6.8 Material Loss or Adverse Change. The Bank reasonably believes that the
Borrower or any Guarantor has incurred (or circumstances have occurred which,
with the passage of time, will result in Borrower or any Guarantor incurring):
(i) a Material casualty as to any asset or assets used in the conduct of
Borrower’s or any Guarantor’s business which is not, except for deductibles
acceptable to the Bank, fully covered by insurance conforming to the
requirements of Section 5.2 hereof; (ii) any Material tax lien or other lien or
encumbrance against the Collateral which is, or with the passage of time could
become, superior to any security interest, mortgage, or other lien of the Bank
in the Collateral; or (iii) any Material liability under any applicable
Environmental Laws.

6.9 Sub-Section 6.9 has been intentionally omitted.

6.10 Enforceability of Loan Documents. Any of the Loan Documents shall, at any
time, cease to be in full force and effect or be declared null or void, or any
party to any of the Loan Documents (other than the Bank) denies that it has any
further liability thereunder (by giving notice to such effect or otherwise) or
contest the validity or enforceability thereof.

6.11 USA Patriot Act. Borrower or any Guarantor becomes subject at any time to
any law, regulation or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Bank from making an advance or extension of credit to Borrower or any
Guarantor or from otherwise conducting business with Borrower or any Guarantor
or fails to provide documentary and other evidence of Borrower’s or any
Guarantor’s identity as may be requested by the Bank at any time to enable the
Bank to verify Borrower’s or any Guarantor’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of2001, 31 U.S.C. Section 5318.

6.12 Business Operations. Cessation of the normal business operations of
Borrower or any Guarantor.

 

22



--------------------------------------------------------------------------------

6.13 Default Under Other Agreements With the Bank. Default in the performance or
observance of any of the other terms or conditions of this Agreement (not
described in sub-sections 6.1 through 6.12 above), any of the other Loan
Documents, or in any other agreement or instrument made or given by Borrower or
any Guarantor to the Bank, required to be observed or performed by Borrower or
any Guarantor and continuing for a period of fifteen (15) calendar days.

ARTICLE VII

REMEDIES ON OCCURRENCE OF AN EVENT OF DEFAULT

Upon the occurrence of an Event of Default, the Bank shall have all rights and
remedies provided by law, and all rights and remedies granted under any of the
Loan Documents and under all other existing and future agreements between the
Bank and Borrower or any Guarantor. All such rights and remedies shall be deemed
cumulative.

ARTICLE VIII

MISCELLANEOUS

8.1 Expenses and Attorneys’ Fees. Borrower and each Guarantor shall be
responsible for the payment of all expenses and out-of-pocket disbursements
incurred by the Bank, including reasonable attorneys’ fees, in connection with
any action taken by the Bank or any holder of the Notes to collect upon the Bank
Obligations, or enforce any obligations of Borrower or any Guarantor under this
Agreement, any guaranty relating to the Bank Obligations or any of the other
Collateral Documents, including any actions to lift the automatic stay or
otherwise participate in any bankruptcy, reorganization or insolvency proceeding
of Borrower or any Guarantor. All such expenses and attorneys’ fees shall be
part of the Bank Obligations secured by the Collateral. If any such amount is
not paid upon demand by Bank, interest will accrue on the amount due from the
due date until paid in full at a fluctuating rate equal to four percent
(4%) plus the Bank’s Prime Rate.

8.2 Successors. The provisions of this Agreement shall inure to the benefit of
and be binding upon any successor to any of the parties to this Agreement and
shall extend and be available to any holder of the Notes; provided, however,
that persons or entities which succeed to the rights of Borrower or any
Guarantor under this Agreement shall not be entitled to enforce any rights or
remedies of Borrower or any Guarantor under or by reason of the terms of this
Agreement, or any other agreement referred to or incorporated by reference into
this Agreement, unless they shall have obtained the Bank’s written consent to
succeed to such rights. Borrower may not assign any of its rights or duties
under this Agreement without the Bank’s prior written consent.

8.3 Anti-Waiver. No delay on the part of the Bank or any holder of the Notes in
exercising any right, power or privilege under this Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right, power or
privilege under this Agreement or otherwise, preclude other or future exercise
of the right, power or privilege or the exercise of any other right, power or
privilege. The Bank’s acceptance of one or more late payments or charges or its
acceptance of interest at the default rate does not constitute a waiver of any
of the Bank’s rights.

 

23



--------------------------------------------------------------------------------

8.4 Survival. All agreements, representations and warranties made in this
Agreement shall survive the execution of this Agreement, the making of the Loans
and the execution and delivery of the Notes.

8.5 Controlling Law. This Agreement and the other Loan Documents shall be
governed by and construed in accordance with the laws of the State of Michigan.
Jurisdiction and venue shall lie exclusively in Berrien County, Michigan for all
actions arising under or relating to the Loan Documents.

8.6 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if all signatures were upon the same instrument.

8.7 Notices. All communications or notices that are required or may be given
under this Agreement shall be deemed to have been served when personally
delivered or on the date when deposited in the United States mail, postage
prepaid, and addressed as shown at the beginning of this Agreement (unless and
until the Bank or Borrower advises the other party, in writing, of a change in
such address).

8.8 Cumulative Rights: Loan Agreement Controls. The rights and remedies of the
Bank and the duties and obligations of Borrower and each Guarantor under this
Agreement and the other Loan Documents shall be cumulative; provided that in the
event of an express conflict between the provisions of this Agreement and the
provisions of any of the other Loan Documents, the provisions of this Agreement
shall control.

8.9 Partial Invalidity. The unenforceability for any reason of any provision of
this Agreement shall not impair or limit the operation or validity of any other
provisions of this Agreement or any other existing or future agreements between
the Bank and Borrower or any Guarantor. The provisions of the Loan Documents are
severable in event of the invalidity or unenforceability of any such provision.

8.10 Legal Rate Adjustment. This Agreement, the Notes and all security
agreements, mortgages and other agreements between Borrower or any Guarantor and
the Bank are expressly limited so that in no event whatsoever shall the amount
of interest paid or agreed to be paid to the Bank exceed the highest rate of
interest permissible under applicable law. If, from any circumstances,
fulfillment of any provision of this Agreement or the Notes at the time
performance of such provisions shall be due, shall involve exceeding the
interest limitation validly prescribed by law which a court of competent
jurisdiction may deem applicable to this Agreement and any Loans under this
Agreement, then the obligation to be fulfilled shall be reduced to an amount
computed at the highest rate of interest permissible under applicable law, and
if, for any reason whatsoever, the Bank shall ever receive as interest an amount
which would be deemed unlawful under applicable law, such interest shall be
automatically applied to the payment of the principal of the Notes (whether or
not then due and payable), and not to the payment of interest, or shall be
refunded to Borrower, if such principal has been paid in full.

 

24



--------------------------------------------------------------------------------

8.11 Set-off. In addition to any rights and remedies of the Bank provided by
law, the Bank shall have the right, without prior written notice to Borrower or
any Guarantor, any such notice being expressly waived by Borrower and each
Guarantor, upon the occurrence of any Event of Default and so long as such Event
of Default is continuing, to set off and apply against any Bank Obligations,
whether matured or unmatured, any amount owing by the Bank to Borrower or any
Guarantor, at or at any time after the happening of any of the above mentioned
events, and such right of set-off may be exercised by the Bank against Borrower
and any Guarantor or against any assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor of Borrower or any
Guarantor, or against anyone else claiming through or against such assignee for
the benefit of creditors, receiver, or execution, judgment or attachment
creditor, notwithstanding the fact that such right of set-off shall not have
been exercised by the Bank prior to the making, filing or issuance or service
upon the Bank of, or of notice of, writ, assignment for the benefit of
creditors, appointment or application for the appointment of a receiver, or
issuance of execution, subpoena or order to warrant.

8.12 Recovery of Payments. If any payment applied by the Bank to the Bank
Obligations is subsequently set aside, recovered or rescinded, or otherwise
required to be returned or disgorged by the Bank for any reason (pursuant to
bankruptcy proceedings, fraudulent conveyance statute, or otherwise) the Bank
Obligations to which the payment was applied shall for the purposes of this
Agreement and the other Loan Documents be deemed to have continued in existence,
notwithstanding the application, shall be secured by the Collateral, and shall
be payable under the terms of the Guaranty, as fully as if the Bank had not
received and applied the payment.

8.13 No Marshalling. Borrower and each Guarantor, on its own behalf and on
behalf of its successors and assigns, hereby expressly waives all rights, if
any, to require a marshalling of assets by the Bank or to require that the Bank
first resort to some or any portion of the Collateral before foreclosing upon,
selling or otherwise realizing on any portion thereof.

8.14 Indemnity and Contribution. In addition to all other payments described
herein, Borrower and each Guarantor agrees to indemnify, pay and hold harmless
the Bank and any holder of the Notes, and the officers, directors, employees,
agents and affiliates of the Bank and such holders (collectively called the
“Indemnitees”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs (including,
without limitation, settlement costs), expenses or disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto), which may
be imposed on, incurred by, or asserted against that Indemnitee, in any manner
relating to or arising out of this Agreement, the other Loan Documents, the
Bank’s agreement to make the Loans, the use or intended use of the proceeds of
any of the Loans hereunder or any . environmental matter (the “Indemnified
Liabilities”); provided that Borrower and any Guarantor shall have no obligation
to an Indemnitee hereunder with respect to Indemnified Liabilities if it has
been determined by a final decision (after all appeals and the expiration of
time to appeal) by a court of competent jurisdiction that such Indemnified
Liability arose primarily from the gross negligence or willful misconduct of
that Indemnitee. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the

 

25



--------------------------------------------------------------------------------

preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower and each Guarantor shall contribute the maximum portion
which they are permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Liabilities incurred by the Indemnitees or
any of them.

The foregoing indemnity set forth in this Section 8.14 shall include, without
limitation, indemnification by Borrower and each Guarantor to each Indemnitee
for any and all expenses and costs (including, without limitation, remedial,
removal, response, abatement, clean-up, investigative, closure and monitoring
costs), losses, claims (including claims for contribution or indemnity and
including the costs of investigating or defending any claim and whether or not
such claim is ultimately defeated, and whether such claim arose before, during
or after Borrower’s or any Guarantor’s ownership, operation, possession or
control of its business, property or facilities, or before, on or after the date
hereof, and including also any amounts paid incidental to any compromise or
settlement by the Indemnitees or any Indemnitee to the holders of any such
claim), lawsuits, liabilities, obligations, actions, judgments, suits,
disbursements, encumbrances, liens, damages (including, without limitation,
damages for contamination or destruction of natural resources), penalties and
fines of any kind or nature whatsoever (including, without limitation, in all
cases the reasonable fees and disbursements of counsel in connection therewith)
incurred, suffered or sustained by that Indemnitee based upon, arising under or
relating to Environmental Laws, or other similar federal, state or local laws
involving the disposition of, or exposure to, hazardous wastes, hazardous
constituents, hazardous substances or toxic substances, including, without
limitation, asbestos or asbestos containing material, as now existing or as
hereinafter amended or enacted, or any rules, regulations, guidelines or
standards promulgated pursuant thereto, and based on, arising out of or relating
to, in whole or in part, the exercise and/or enforcement of any rights or
remedies by any Indemnitee under this Agreement, any of the other Loan Documents
or any related documents and including, but not limited to, taking title to,
owning, possessing, operating, controlling, managing or taking any action in
respect of any real property or facilities of Borrower or any Guarantor.

Borrower and each Guarantor agrees to indemnify and hold the Bank harmless for
any additional costs, fees or expenses incurred by the Bank as a result of any
change in any law or interpretation or administration or request by a
governmental authority relating to any interest rate or any assessment, reserve
or special deposit requirements or capital adequacy requirements.

The foregoing indemnifications shall survive repayment of all of the Bank
Obligations and any release or assignment of the Notes and this Agreement.

8.16 Entire Agreement of the Parties and Amendment. This Agreement, including
all agreements referred to or incorporated into this Agreement and the
Background of this Agreement (which Background is incorporated as covenants of
the parties), constitute the entire agreement among the parties relating to the
subject matter of this Agreement. This Agreement supersedes all prior
agreements, commitments and understandings among the parties relating to the
subject matter of this Agreement and cannot be changed or terminated orally, and
shall be deemed effective as of the date noted above. No modification or
amendment of the Loan Documents or waiver of any provision thereof shall be
effective without the Bank’s prior written consent.

 

26



--------------------------------------------------------------------------------

8.17 Information Sharing and Participation. The Bank shall have the right to
furnish to its Affiliates and to such other persons as Bank shall deem advisable
for the conduct of its business, information concerning Borrower’s business,
financial condition and property, the amount of the debt due the Bank, and the
terms, conditions, and other provisions applicable thereto. The Bank has the
right to assign or participate any portion of the Bank Obligations.

8.17 USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower and each Guarantor pursuant to Section 326 of the USA Patriot Act
of2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower and each Guarantor: When Borrower or any Guarantor opens an account, if
Borrower or the Guarantor is an individual Bank will ask for Borrower’s or the
Guarantor’s name, taxpayer identification number, residential address, date of
birth, and other information that will allow Bank to identify Borrower or the
Guarantor, and if Borrower or the information that will allow Bank to identify
Borrower or the Guarantor, and if Borrower or the Guarantor is not an individual
Bank will ask for Borrower’s or the Guarantor’s name, taxpayer identification
number, business address, and other information that will allow Bank to identify
Borrower or the Guarantor. Bank may also ask, if Borrower or the Guarantor is an
individual to see Borrower’s or the Guarantor’s driver’s license or other
identify documents, and if Borrower or the Guarantor is not an individual to see
Borrower’s or the Guarantor’s legal organizational documents or other
identifying documents.

8.18 WAIVER OF SPECIAL DAMAGES. BORROWER AND EACH GUARANTOR WAIVE, TO THE
MAXIMUM EXTENT NOT PROHIBITED BYLAW, ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR
RECOVER FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES.

8.19 WAIVER OF JURY TRIAL. BORROWER, EACH GUARANTOR AND THE BANK HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND/OR ANY GUARANTOR AND THE BANK ARISING OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OF THE BANK OBLIGATIONS, OR ANY
ALLEGED ACT OR NEGLECT OF THE BANK. THIS PROVISION IS A MATERIAL INDUCEMENT TO
THE BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.

 

27



--------------------------------------------------------------------------------

  Bank:     National City Bank       By:  

/s/ John A. Janick

        John A. Janick       Its:   Senior Vice President   Borrower:    
EXPRESS-1 EXPEDITED SOLUTIONS, INC.       By:  

/s/ Mark K. Patterson

        Mark K. Patterson       Its:   Chief Financial Officer   Guarantors:    
Express 1, Inc.       By:  

/s/ Mark K. Patterson

        Mark K. Patterson       Its:   Chief Financial Officer       Express-1
Dedicated, Inc.       By:  

/s/ Mark K. Patterson

        Mark K. Patterson       Its:   Secretary       Concert Group Logistics,
Inc.       By:  

/s/ Mark K. Patterson

        Mark K. Patterson       Its:   Secretary       Bounce Logistics, Inc.  
    By:  

/s/ Mark K. Patterson

        Mark K. Patterson       Its:   Secretary

 

28